      Case 2:19-cv-00073-SMJ     ECF No. 19   filed 08/02/19   PageID.912 Page 1 of 16




1                                                                          FILED IN THE
                                                                       U.S. DISTRICT COURT
                                                                 EASTERN DISTRICT OF WASHINGTON


2
                                                                  Aug 02, 2019
3                        UNITED STATES DISTRICT COURT SEAN F. M AVOY, CLERK   C



                        EASTERN DISTRICT OF WASHINGTON
4
     SOUTH HILL MARKET, a                       No. 2:19-cv-00073-SMJ
5    Washington entity; GEDION
     TEKLEMARIAM TESFA, an                      SCHEDULING ORDER
6    individual; and OGBAI
     GEBREMICHAEL TESFU, an
7    individual,

8                             Plaintiffs,

9                v.

10   UNITED STATES and U.S.
     DEPARTMENT OF AGRICULTURE,
11   (USDA),

12                            Defendants.

13
           A telephonic status conference was held in the above-entitled matter on
14
     August 1, 2019. Jimmy Garg appeared on behalf of Plaintiffs. Vanessa Ruth
15
     Waldref appeared on behalf of Defendants. A Joint Status Certificate, ECF No. 12,
16
     was filed by the parties. The Court, having reviewed the documents in the file and
17
     discussed the adoption of a scheduling order with counsel, now enters the following
18
     Scheduling Order. The dates set forth in this Order may be amended only by Order
19
     of the Court and upon a showing of good cause.
20



     SCHEDULING ORDER - 1
      Case 2:19-cv-00073-SMJ      ECF No. 19    filed 08/02/19   PageID.913 Page 2 of 16




1          IT IS ORDERED:

2          1.     Rule 26(a)(1) Exchange

3          The parties have exchanged Federal Rule of Civil Procedure 26(a)(1)

4    materials.

5          2.     Mediation by Federal Magistrate Judge

6          If the parties would like to pursue mediation before a Federal Magistrate

7    Judge at an earlier date, the parties shall file an appropriate motion with the Court.

8    However, if the parties elect to engage in private mediation, the mediation must be

9    completed no later than ninety (90) days prior to trial.

10         3.     Add Parties, Amend Pleadings, and Class Certification

11         The parties shall, no later than August 7, 2019, file any documents related to

12   the amendment of pleadings or the addition of parties. Additionally, the parties shall

13   file any motion for class certification no later than August 7, 2019.

14         4.     Rule 26(a)(2) Expert Identification and Reports

15                A.     Generally

16         The parties are warned that failure to timely identify experts and provide

17   reports in accordance with Rule 26 and this Order may result in exclusion of such

18   testimony absent good reason. See Wong v. Regents of Univ. of Cal., 410 F.3d 1052

19   (9th Cir. 2005). Additionally, Rule 26(a)(2) reports shall be emailed to the Court at

20   MendozaOrders@waed.uscourts.gov.




     SCHEDULING ORDER - 2
          Case 2:19-cv-00073-SMJ    ECF No. 19    filed 08/02/19   PageID.914 Page 3 of 16




1                   B.     Plaintiff - Initial Expert Identification

2             Plaintiffs shall identify experts, serve those experts’ Rule 26(a)(2) reports on

3    Defendants, and email the Rule 26(a)(2) reports to the Court no later than

4    December 5, 2019. Plaintiffs shall also provide dates for which those experts can

5    be available for deposition. Counsel must then file a notice with the Court indicating

6    their compliance with this Order’s Rule 26(a)(2) requirements.

7                   C.     Defendant - Initial Expert Identification

8             Defendants shall identify experts, serve those experts’ Rule 26(a)(2) reports

9    on Plaintiffs, and email the Rule 26(a)(2) reports to the Court no later than January

10   9, 2020. Defendants shall also provide dates for which those experts can be

11   available for deposition. Counsel must then file a notice with the Court indicating

12   their compliance with this Order’s Rule 26(a)(2) requirements.

13                  D.     Plaintiff - Rebuttal Expert Identification

14            Plaintiffs shall identify rebuttal experts, serve those experts’ Rule 26(a)(2)

15   reports on Defendants, and email the Rule 26(a)(2) reports to the Court no later than

16   February 13, 2020. Plaintiffs shall also provide dates for which those experts can

17   be available for deposition. Counsel must then file a notice with the Court indicating

18   their compliance with this Order’s Rule 26(a)(2) requirements.

19   //

20   //




     SCHEDULING ORDER - 3
      Case 2:19-cv-00073-SMJ     ECF No. 19     filed 08/02/19   PageID.915 Page 4 of 16




1          5.      Discovery Cutoff

2                  A.   Generally

3          All discovery, including depositions and perpetuation depositions, shall be

4    completed by March 31, 2020 (“Discovery Cutoff”). The parties shall not file

5    discovery on CM/ECF except those portions necessary to support motions or

6    objections.

7                  B.   Interrogatories, Requests for Production, and Requests for
                        Admission
8
           All interrogatories, requests for production, and requests for admission shall
9
     be served on the opposing party no later than seventy (70) days prior to the
10
     Discovery Cutoff. Requests for production shall be limited to thirty (30) requests,
11
     including subsections. A party needing relief from this limitation should seek relief
12
     from the Court by motion.
13
                   C.   Protective Orders
14
           All motions for protective orders must be filed and served no later than forty
15
     (40) days prior to the Discovery Cutoff.
16
                   D.   Motions to Compel
17
           All motions to compel discovery must be filed and served no later than thirty
18
     (30) days prior to the Discovery Cutoff.
19
           6.      Notice of To-Be-Adjudicated Claims and Affirmative Defenses
20
           Each party shall file and serve a notice no later than one (1) week after the


     SCHEDULING ORDER - 4
      Case 2:19-cv-00073-SMJ      ECF No. 19   filed 08/02/19   PageID.916 Page 5 of 16




1    Discovery Cutoff indicating which previously-plead claims and/or affirmative

2    defenses will be adjudicated at trial.

3          7.     Dispositive and Daubert Motions

4                 A.     Generally

5          All dispositive and Daubert motions shall be FILED AND SERVED on or

6    before April 30, 2020. Responses and replies to dispositive and Daubert motions

7    shall be filed and served according to Local Civil Rule 7. No supplemental

8    responses or supplemental replies to any dispositive or Daubert motions may be

9    filed unless the Court grants a motion to file such documents.

10                B.     Statement of Uncontroverted Facts

11         The parties shall also file a Joint Statement of Uncontroverted Facts no later

12   than three (3) days (excluding federal holidays and weekends) after service of the

13   reply, with a courtesy copy emailed to MendozaOrders@waed.uscourts.gov.

14                C.     Notice of Hearing

15         Dispositive and Daubert motions shall be noted for hearing at least fifty (50)

16   days after the date of filing. The parties will receive only one (1) hearing date per

17   month for dispositive motions of up to five (5) issues per party.

18         8.     Certification to the State Supreme Court

19         The parties must identify any issue of liability or damages which should be

20   certified to the Washington State Supreme Court no later than the date for the filing




     SCHEDULING ORDER - 5
          Case 2:19-cv-00073-SMJ   ECF No. 19   filed 08/02/19   PageID.917 Page 6 of 16




1    of dispositive motions.

2             9.    Motion Practice

3                   A.    Notice of Hearing

4             All matters requiring Court action must be filed and noted for hearing in

5    accordance with Local Civil Rule 7. This includes stipulated or agreed motions and

6    proposed orders. If a party seeks oral argument, counsel shall contact the Courtroom

7    Deputy at 509-943-8173 to obtain a hearing date and time. Absent exceptional

8    circumstances, all hearings with oral argument will occur in Court and not by

9    telephone or video conference.

10                  B.    Witness Testimony

11            At any hearing, including trial, in which witness testimony is given, the

12   witness must testify in Court and may not appear by telephone or video conference,

13   absent exceptional circumstances.

14                  C.    Citing Previously-Filed Documents

15            When a party references a document previously filed with or by the Court,

16   the party shall cite to the document by the record number given to the document by

17   the Clerk of the Court (e.g., ECF No. 43). Furthermore, because the Court is able to

18   easily review previously-filed court records, no such documents shall be attached

19   as exhibits to any filing.

20   //




     SCHEDULING ORDER - 6
      Case 2:19-cv-00073-SMJ      ECF No. 19    filed 08/02/19   PageID.918 Page 7 of 16




1                 D.     Reliance on Deposition Testimony

2          When a party relies on deposition testimony to support a position it takes in

3    support or opposition to an issue, that party shall provide the Court with only the

4    pertinent excerpts of the deposition testimony relied upon and shall cite to page and

5    line numbers of the deposition it believes supports its position. See generally LCivR

6    56(c)(1), (e). Submission of the entire deposition and/or failure to cite to specific

7    portions of the deposition may result in the submission being stricken from the

8    record. See Orr v. Bank of Am, 285 F.3d 764, 774–75 (9th Cir. 2002).

9          In addition, if both parties submit excerpts from the same deposition, they

10   shall meet and confer to develop a “master” deposition submission, which identifies

11   for the Court the deposition excerpts relied upon by each party. Plaintiffs shall

12   highlight excerpts in yellow and Defendants shall highlight excerpts in blue;

13   testimony relied upon by both parties shall be underlined. Master deposition

14   submissions shall be filed no later than three (3) days after service of the reply.

15                E.     Supplemental Responses or Replies

16         No supplemental responses or supplemental replies to any motion may be

17   filed unless the Court grants a motion to file such documents.

18                F.     Motions to Reconsider

19         Although motions to reconsider are disfavored, any such motion shall be filed

20   no later than fourteen (14) days after the filing date of the order that is the subject




     SCHEDULING ORDER - 7
      Case 2:19-cv-00073-SMJ      ECF No. 19    filed 08/02/19   PageID.919 Page 8 of 16




1    of the motion, and shall be noted for hearing without oral argument. No responses

2    or replies to motions to reconsider shall be filed unless the Court expressly requests

3    responses or replies. Counsel shall follow Civil Rule 7(h) of the Local Rules for the

4    United States District Court for the Western District of Washington. Motions to

5    reconsider shall not exceed five (5) pages.

6                 G.     Requests to Strike Material Contained in Motion or Briefs

7          Requests to strike material contained in or attached to submissions of

8    opposing parties shall not be presented in a separate motion to strike, but shall

9    instead be included in the responsive brief, and will be considered with the

10   underlying motion. The single exception to this rule is for requests to strike material

11   contained in or attached to a reply brief, in which case the opposing party may file

12   a surreply requesting that the Court strike the material, subject to the following: (i)

13   that party must file a notice of intent to file a surreply as soon after receiving the

14   reply brief as practicable; (ii) the surreply must be filed within five (5) days of the

15   filing of the reply brief, and shall be strictly limited to addressing the request to

16   strike; any extraneous argument or a surreply filed for any other reason will not be

17   considered; (iii) the surreply shall not exceed three (3) pages; and (iv) no response

18   shall be filed unless requested by the Court.

19         This does not limit a party’s ability to file a motion to strike otherwise

20   permitted by the Federal Rules of Civil Procedure, including Rule 12(f) motions to




     SCHEDULING ORDER - 8
      Case 2:19-cv-00073-SMJ      ECF No. 19    filed 08/02/19   PageID.920 Page 9 of 16




1    strike material in pleadings. The term “pleadings” is defined in Rule 7(a).

2                 H.     Decisions on Motions

3          The parties and counsel may call the Judge’s chambers at 509-943-8160 to

4    inquire about the status of a decision on a motion if the Court has not issued an

5    order within thirty (30) days of the motion’s hearing date.

6          10.    Witness and Exhibit Lists

7          Witness and exhibit lists shall be filed and served, and exhibits shall be made

8    available for inspection or copies shall be provided to the parties, no later than July

9    3, 2020.

10                A.     Witness Lists

11         Witness lists shall include a brief description of the witness, a brief summary

12   of the witness’s anticipated testimony, whether the witness will be called as an

13   expert, and any known trial date or time conflicts that witness has.

14                B.     Exhibit Lists

15         Exhibit lists shall include a brief description of the exhibit. Additionally, all

16   exhibits shall be pre-marked for identification; exhibits for Plaintiffs shall be

17   numbered 1–499, and exhibits for Defendants shall be numbered 500–999.

18                C.     Objections

19         Objections to witnesses or exhibits shall be filed and served on or before July

20   10, 2020, and shall be heard at the pretrial conference. All objections to




     SCHEDULING ORDER - 9
      Case 2:19-cv-00073-SMJ     ECF No. 19    filed 08/02/19   PageID.921 Page 10 of 16




1    witnesses shall set forth a legal basis and explanation for the objection. Objections

2    to an exhibit, or portion thereof, shall be accompanied by a full and complete copy

3    of the exhibit in question and a short legal explanation for the objection. The party

4    seeking admission of the witness or exhibit has five (5) days, excluding federal

5    holidays and weekends, to file a response to the opposing party’s objection; no reply

6    shall be filed.

7                  D.   Exhibits Without Objection

8           Counsel shall prepare and file a list of all exhibits which will be admitted

9    without objection no later than August 26, 2020.

10          11.    Deposition Designations

11                 A.   Generally

12          Designation of substantive, as opposed to impeachment, deposition or prior

13   testimony to be used at trial shall be highlighted—in yellow by Plaintiffs or in blue

14   by Defendants—and each party shall serve a complete, highlighted transcript of the

15   deposition or prior testimony on or before July 3, 2020.

16                 B.   Cross-Designations

17          Cross-designations shall be highlighted—in yellow by Plaintiffs or in blue

18   by Defendants—in the transcript containing the opposing party’s initial

19   designations, and shall be served on or before July 17, 2020.

20   //




     SCHEDULING ORDER - 10
     Case 2:19-cv-00073-SMJ      ECF No. 19    filed 08/02/19   PageID.922 Page 11 of 16




1                 C.     Objections

2          All objections to designated deposition or prior testimony and the legal bases

3    for the objections, shall be filed and served on or before July 24, 2020. Any

4    designated deposition or prior testimony objected to shall be underlined in black in

5    a complete yellow and blue highlighted copy of the deposition or prior testimony

6    transcript described above. A paper copy of the underlined document shall be filed

7    and served with the objections. The party seeking admission of the testimony has

8    five (5) days, excluding federal holidays and weekends, to file a response; no reply

9    shall be filed. If the deposition was video recorded and the recording is to be used

10   at trial, the party seeking to use the recorded deposition shall indicate the relevant

11   portion on both the written transcript and the recording. Similarly, objections shall

12   be made on the written transcript as explained above along with the applicable time

13   stamp on the video recording noted. All objections to deposition and prior testimony

14   designations shall be heard and resolved at the pretrial conference with the video

15   recording available for display.

16         12.    Motions in Limine

17         All unresolved substantive or evidentiary issues that may foreseeably arise

18   during trial shall be addressed by motions in limine to be filed and served on or

19   before July 10, 2020. Such motions will be addressed and resolved at the pretrial

20   conference. However, motions in limine may not reargue issues already decided by




     SCHEDULING ORDER - 11
     Case 2:19-cv-00073-SMJ        ECF No. 19   filed 08/02/19   PageID.923 Page 12 of 16




1    the Court.

2          13.    Pretrial Order

3                 A.       Generally

4          A Joint Proposed Pretrial Order prepared in accordance with Local Civil Rule

5    16(e) shall be filed on or before July 28, 2020. Counsel are instructed to email the

6    proposed     order,      in   Microsoft    Word       or    text-only    format,    to

7    MendozaOrders@waed.uscourts.gov.

8                 B.       Exhibit List

9          The list of exhibits contained in the Joint Proposed Pretrial Order shall reflect

10   the exhibit marking scheme described above. In preparing the Joint Proposed

11   Pretrial Order, the parties shall confer regarding duplicative exhibits and determine

12   which party will submit such exhibits for trial.

13         14.    Pretrial Conference

14         An in-person pretrial conference will be held at 9:00 AM on August 11,

15   2020, in Spokane, Washington. All counsel trying the case must be present at the

16   pretrial conference.

17         15.    Trial Briefs; Proposed Findings of Fact and Conclusions of Law

18                A.       Generally

19         By no later than August 26, 2020, each party shall file and serve its trial brief

20   and its proposed findings of fact and conclusions of law.




     SCHEDULING ORDER - 12
     Case 2:19-cv-00073-SMJ     ECF No. 19    filed 08/02/19   PageID.924 Page 13 of 16




1                B.      Trial Brief Length

2          Trial briefs shall not exceed twenty (20) pages without prior Court approval.

3    To obtain such approval, a party must file a motion to file an over-length brief,

4    demonstrating good cause why supplemental briefing is necessary.

5                C.      Courtesy Copies

6          Counsel are instructed to email courtesy copies of their proposed findings of

7    fact and conclusions of law, in Microsoft Word or text-only format, to

8    MendozaOrders@waed.uscourts.gov.

9          16.   Trial

10         The estimated 4-day BENCH TRIAL shall commence at 9:00 AM on

11   September 8, 2020, in Spokane, Washington. The final pretrial conference will

12   begin at 8:30 AM.

13         17.   General Court Protocol

14               A.      Conduct of Counsel

15         Counsel are to read and abide by Local Civil Rule 83.1 and Washington Rule

16   of Professional Conduct 3.4.

17               B.      Exhibits at Hearings

18         In accordance with Local Civil Rule 83.1(f), each party shall bring to any

19   hearing on the merits, photocopies of their relevant pre-marked exhibits for the

20   Court, opposing counsel, and testifying witness, unless it is not possible to do so




     SCHEDULING ORDER - 13
      Case 2:19-cv-00073-SMJ     ECF No. 19    filed 08/02/19   PageID.925 Page 14 of 16




1    because of the nature of an exhibit. Photocopies for these different individuals are

2    to be organized into separate binders by exhibit number.

3                 C.    Time Sensitive Material

4          Any time-sensitive materials should be faxed to the Judge’s chambers at 509-

5    943-8161.

6                 D.    Emailing the Court

7          Whenever a party emails documents, as required by the Court, to

8    MendozaOrders@waed.uscourts.gov, those documents shall be in Microsoft Word

9    or text-only format. Additionally, the subject line of the email shall be as follows:

10   [Case Name; Case Number; Document Title; Label for Attached Document].

11   //

12   //

13   //

14   //

15   //

16   //

17   //

18   //

19   //

20   //




     SCHEDULING ORDER - 14
     Case 2:19-cv-00073-SMJ     ECF No. 19    filed 08/02/19    PageID.926 Page 15 of 16




1         18.    Summary of Deadlines

2     Rule 26(a)(1) exchange                                       Completed
      Deadline to add parties, amend pleadings,
3                                                                August 7, 2019
      and file for class certification
      Rule 26(a)(2) expert reports produced to
4     other parties and emailed to the Court:
                    Plaintiffs – Initial Experts:               December 5, 2019
5                   Defendants – Initial Experts:                January 9, 2020
                    Plaintiffs – Rebuttal Experts:              February 13, 2020
6     All interrogatories, requests for production,
                                                      70 Days Before Discovery Cutoff
      and requests for admission, served
7
      Motions for protective orders filed             40 Days Before Discovery Cutoff
8     Motions to compel discovery filed               30 Days Before Discovery Cutoff
      Discovery Cutoff                                        March 31, 2020
9     Notice of to-be-adjudicated claims and
                                                      1 Week After Discovery Cutoff
      affirmative defenses filed
10    All dispositive, Daubert, and state
                                                                  April 30, 2020
      certification motions filed
11    Witness and exhibit lists:
                    Lists filed and served:                       July 3, 2020
12                  Objections filed and served:                  July 10, 2020
      Deposition designations:
13                  Designated transcripts served:                July 3, 2020
                    Cross-designations served:                    July 17, 2020
14                  Objections filed and served:                  July 24, 2020
      All motions in limine filed                                 July 10, 2020
15
      Joint Proposed Pretrial Order filed and
                                                                  July 28, 2020
16    emailed to the Court
                                                                 August 11, 2020
      PRETRIAL CONFERENCE
17                                                             9:00 AM - Spokane
      Trial briefs, findings of fact and
18    conclusions of law, and list of exhibits
                                                                 August 26, 2020
      admitted without objection, filed and
19    emailed to the Court
      Mediation, if any, must be completed by                  90 Days Before Trial
20



     SCHEDULING ORDER - 15
     Case 2:19-cv-00073-SMJ      ECF No. 19   filed 08/02/19    PageID.927 Page 16 of 16




1                                                              September 8, 2020
      BENCH TRIAL
                                                               9:00 AM - Spokane
2
           IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and
3
     provide copies to all counsel.
4
           DATED this 2nd day of August 2019.
5

6

7                       ________________________________
                        SALVADOR MENDOZA, JR.
8                       United States District Judge

9

10

11

12

13

14

15

16

17

18

19

20



     SCHEDULING ORDER - 16
